Case 19-47261   Doc 11-1   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Note
                                                                               EXHIBIT
                                     Pg 1 of 3
                                                                                A
Case 19-47261   Doc 11-1   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Note
                                     Pg 2 of 3
Case 19-47261   Doc 11-1   Filed 12/26/19 Entered 12/26/19 13:48:32   Exhibit Note
                                     Pg 3 of 3
